Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Nicolai, J.), rendered December 12, 1990, convict*529ing him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to prove that he was the seller of the drugs. However, this issue has not been preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Carolina, 112 AD2d 244, 245). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant also contends that his conviction should he reversed based on the People’s alleged failure to turn over certain Rosario material. This argument is unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, is without merit (see, People v Banch, 80 NY2d 610).
The defendant’s remaining contentions are without merit. Bracken, J. P., Balletta, O’Brien and Copertino, JJ., concur.